         Case 5:19-cv-00598-DAE Document 19 Filed 11/14/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                             :
Barbara Covalt, David Allen, Ramiro Ramirez, :
Andrew Tijerina, and Estella Truong          :
                                               Civil Action No.: 5:19-cv-598-DAE
                                             :
                     Plaintiffs,             :
        v.                                   :
                                             :
First Choice Payment Solutions G.P., d/b/a   :
Sekure Merchant Solutions,                   :
                                             :
                                             :
                     Defendant.

                               STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party. The Court will

retain jurisdiction to enforce the terms of the settlement agreement.


 ___/s/ Sergei Lemberg__________               __/s/ Lawren A. Zann _________

 Sergei Lemberg, Attorney-in-Charge            Andrew J. Schumacher
 Connecticut Bar No. 425027                    State Bar No. 24051310
 LEMBERG LAW, LLC                              WINSTEAD PC
 43 Danbury Road, 3rd Floor                    400 Congress Ave., Suite 2100
 Wilton, CT 06897                              Austin, TX 78701
 Tel: (203) 653-2250                           Tel: (512) 370-2816
 Fax: (203) 653-3424                           Fax: (512) 370-2850
 Attorney for Plaintiffs
                                               Beth-Ann E. Krimsky, Esq. (pro hac vice)
                                               Lawren A. Zann, Esq. (pro hac vice)
                                               GREENSPOON MARDER LLP
                                               200 East Broward Blvd., Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               Tel: (954) 527-6296
                                               Fax: (954) 333-4027
                                               Attorneys for Defendant



_____________________________
SO ORDERED
         Case 5:19-cv-00598-DAE Document 19 Filed 11/14/19 Page 2 of 2

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court Western District of
Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Sergei Lemberg_________

                                                     Sergei Lemberg




                                                2
